FILED
                             NOT FOR PUBLICATION                            AUG 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARIANO PENA,                                    No. 13-71028

               Petitioner,                       Agency No. A072-678-053

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Mariano Pena, a native and citizen of Honduras, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

      Substantial evidence supports the agency’s determination that, even if

credible, Pena failed to demonstrate harm rising to the level of persecution. See

Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (“Threats standing alone . . .

constitute past persecution in only a small category of cases, and only when the

threats are so menacing as to cause significant actual suffering or harm.”) (internal

quotation marks and citation omitted). Because Pena failed to demonstrate past

persecution, he is not entitled to a rebuttable presumption of future persecution.

See Molina-Estrada v. INS, 293 F.3d 1089, 1096 (9th Cir. 2002). Substantial

evidence also supports the agency’s finding that Pena failed to establish a well-

founded fear of future persecution in Honduras. See Halim v. Holder, 590 F.3d

971, 976-77 (9th Cir. 2009) (petitioner failed to establish the objective component

of a well-founded fear of future persecution).

      Finally, because Pena failed to establish eligibility for asylum, he necessarily

failed to satisfy the more stringent standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                     13-71028